Earl Warren: Number 125, Arkansas & Louisiana Missouri Railway Company, et al., versus, Amarillo-Borger Express Incorporated, et al. Number 224, United States of America and Interstate Commerce Commission versus Amarillo-Borger Express Incorporated. Mr. Ginnane.
Robert W. Ginnane: May it please the Court. I represent the appellants of the United States and the Interstate Commerce Commission. The appellants, Railroads, are represented by Mr. McDowell with whom I have agreed on the division of argument and the division at the time, if it please the Court. This case is here on direct appeal from the judgment of a three-judge District Court sitting in the Northern District of Texas. In general, the questions are whether the District Court aired in undertaking to review an order of the Interstate Commerce Commission vacating a prior rate suspension order. Secondly, in setting aside of that order for lack of findings and third --
Felix Frankfurter: Lack of -- lack of?
Robert W. Ginnane: Lack of findings. And third, in suspending or enjoining the use of carrier initiated rates after they had gone into effect. Now, these questions go to the heart of the statutory procedure for the making and suspension of rates. And that the Court will permit, instead of going into the immediate facts and issues of the case at the outset, I think it will be helpful if I outline first that general statutory procedure for the initiation and the suspension of rate.
Speaker: Without printing in anyway, you could get to ask this question now. But I just say (Inaudible) in the briefs and I'm hopeful to save us some time to deal with the questions (Inaudible)?
Robert W. Ginnane: Yes, sir. This case involves rail rates and therefore, the rate provisions of part one of the Interstate Commerce Act. But similar provisions appear in parts two, three and four dealing with the rates of motor carriers, water carriers and freight forwarders. The Act generally contemplates that rates will be established upon the initiative of the carriers by filing with the Commission and publishing tariffs containing the new or changed rates. Thus, paragraph 3 of Section 6 provides that the railroads may file tariffs embodying rate changes to become effective upon 30 days notice to the Commission and to the public, unless the Commission in its discretion and for good cause shown allow such great changes to be made on less than 30 days notice. Now, prior to 1910, the Interstate Commerce Commission had no power to prevent railroad initiated rates from becoming effective. It could only set them aside as unlawful after a full hearing. It was in the Mann-Elkins Act of 1910 for the first time that Congress empowered the Commission to suspend railroad initiated rates before they became effective and for a specified period pending an investigation by the Commission into the lawfulness of the rates. That statutory period of suspension has -- has been changed by Congress from time to time. And at the present time under Section 15 paragraph (7) of the Act, the Commission may suspend rail rates for a period not to exceed in seven months.
Robert W. Ginnane: The option of what you've said is that on the -- prior to Mann-Elkins, a rate could be put enforce would be collected x years, sometimes years might elapse before the rate challenge is unreasonable. It would then be set as -- then that'd be an order which we get into Court in some more time and if eventually the -- the Commission's order were sustained preparation proceedings that may begun for the past payments, is that right?
Robert W. Ginnane: Yes, if the parties had survived.
Felix Frankfurter: Yes.
Harold Burton: And then applied to reductions (Inaudible) with increasing (Inaudible)
Robert W. Ginnane: Originally, it applied only to rate increases. As we came into an era of severe carrier competition, the statute was amended to apply to rate reductions --
Felix Frankfurter: Well, that's discovered in 1920, am I right about that?
Robert W. Ginnane: -- as well as freight rates.
Felix Frankfurter: Certainly, not Mann-Elkins.
Robert W. Ginnane: No, Mann-Elkins is applied only to the suspension of the rate increases. And later, it was amended to apply to rate decreases. And the only condition in the statute upon the -- upon the suspension of a rate is that the Commission shall deliver to the carrier or carriers effected thereby a statement in writing of the reasons for its suspension. And there is no requirement of a hearing prior to the exercise of the suspension power. At the end of the seven-month period --
Felix Frankfurter: Meaning by that and I don't mean to interrupt you except to elucidate if I can. Meaning by that, the Commission could do that on its own initiative to suspend or if it's moved thereto?
Robert W. Ginnane: Yes, without -- without any prior notice or hearing. In that -- in that connection, Mr. Justice Frankfurter, at the present time, the Commission exercises its rate suspension powers, almost entirely upon the application of shipping or competing carriers that rather than upon its own motion. At the end of the seven-month suspension period, the railroad may make -- put the rates into effect without winning for the completion of the Commission's investigation if it's still going on. And once the rates have become effective, the carrier must observe under the provisions of Section 6. I should say that almost identical rate suspension provisions appear in the Natural Gas Act, the Federal Power Act, the Communications Act and the Civil Aeronautics Act. The Commission has created both an organization and the procedure for handling these rate suspension matters. Pursuant to its delegation powers under Section 17, it has delegated to the Board of Suspension, consisting of five employees of the Commission, the power to act upon protest, as they are called, which seek the suspension of rates. Both protestants and the respondent carriers may appeal from the decision of the Board of Suspension to Division 2 of the Commission, Division 2 consisting of three members of the Commission who are responsible under the full commission for rate matters generally. By regulations published in the federal register, the Commission has prescribed the procedure which I would like to describe very briefly. These regulations provide that the proceedings before the Board of Suspension shall be informal. No transcription of its proceedings is made, subpoenas are not issued, olds are not administered. Protest must be in writing or in emergencies in telegraphic form. They must be filed with the Commission and served upon the carrier which initiated the rates, at least 12 days before the effective date of the rates.
Felix Frankfurter: All of it. All of the suspension brought home, not only to the carrier, I suppose he gets a while to the shipping public and the region of the tariff.
Robert W. Ginnane: A notice is put on the tariff file. A notice is put in the tariff file, the Commission's tariff file.
Felix Frankfurter: And -- and how did the shippers or shippers on the division gets notice of it? Is there any formal way of publication or anything?
Robert W. Ginnane: A shipper -- under the Commission's tariff rules, the carrier is required to file a supplement and that supplement must be filed both with the Commission and with the -- the various (Inaudible) stations, the Court has published the tariffs. Thus, you'll find the supplement that -- that carrying notice of the suspension in the same place so that you find the tariff itself.
Felix Frankfurter: The body of shippers would have -- would find out.
Robert W. Ginnane: Believe me, sir, the -- the organized shipper groups and the organized competing carrier groups watch these things on the power to our basis. And the carrier may file a reply to the protest, whereas in the instant case, the Suspension Board refuses to suspend rates. The protestants or their shippers or competing carriers may file with Division 2, a petition for reconsideration which must be filed at least two days prior to the effective date of the tariffs. Both the Board and the Division act upon the basis of written protest and written replies frequently supplemented by informal conferences with the Board. And it's very significant, we think, for the issues in this case to note that the Commission's procedure in order to give shippers and competing carries an opportunity to look at the new tariffs and to formulate their protest, the result of that is the statutory period of 30 days is now down to a period of 12 days, sometimes a little more for consideration by the Commission. And this 12-day period must include the carrier's opportunity to reply to the protest, deliberation and decision by the Suspension Board and appeal to and decision by Division 2. Also, this organization must operate not only rapidly but to handle a large volume of matters. We point out in our brief that during the year ended October 31, 1955, 4800 protests were filed against 4000 tariffs of rail motor and water carriers. Of these 2100 were suspended in whole or in part, 1300 were permitted to become effective and 600 were withdrawn for one reason or another, such as the tariff was withdrawn or the protests were withdrawn.
Felix Frankfurter: The scheme applies to all three chapters?
Robert W. Ginnane: Applies to the rates of freight forwarders.
Felix Frankfurter: On --
Robert W. Ginnane: Four chapters.
Felix Frankfurter: Four chapters --
Robert W. Ginnane: Including part four dealing with freight forwarders.
Felix Frankfurter: Same -- the same agencies. The same -- the same -- this Suspension Board and --
Robert W. Ginnane: Yes, sir.
Felix Frankfurter: -- and number two?
Robert W. Ginnane: Yes, sir. The Suspension Board in relation to handle all four types of rate matters. So in the brief, the suspension procedure is characterized by informality, speed of decision and a tremendous volume of rates. Now, in the instant case, the appellant, Railroads, on or about August 12, 1955 filed reduced rates on carbon black moving from Texas and adjacent points to consuming centers in the north such as Akron, Ohio. And these rates were to become effective on September 24. On September 8, 10 and 11, several motor carrier rate bureaus and one motor carrier filed protest with the Commission. On September 22, two days before the rates were to become effective, the Suspension -- the Suspension Board refused to suspend but directed an investigation into the rates. The protestants appeal immediately to Division 2 which on September 23, the day before the rates were to become effective, suspended the rates for the full statutory period of seven months which would have suspended them until April 23, 1956. Following month in October 1955, the appellant, Railroads, petitioned Division 2 for reconsideration and for vacation of its suspension order. And on November 14, Division 2 entered a second order vacating its prior suspension order as of November 24 but continuing the investigation into the lawfulness of the rates. On November 23, the present action was commenced by the, appellee motor carriers in the Texas court. And on that same day, November 23, the day before the rates were to become effective, Judge Atwell denied their application for a temporary restraining order. After a hearing before the three-judge court, it rendered its judgment on January 24, which set aside as void ab initio, the Commission's order of November 14 vacating its prior suspension order. Remanding the matter to the Commission for further proceedings as though the order of November 14, 1955 had never been entered and prohibiting use of a new reduced rates on carbon black under the suspension order until the suspension order shall have been rescinded or modified by lawful action of the Interstate Commerce Commission. The judgment is set forth on the record at page 61. The District Court set aside the Commission's order which vacated its prior -- prior suspension order on the ground that the vacating order was not accompanied by sufficient findings. We contend, first of all, that the Commission's order vacating the prior suspension order was not subject to review at all. And later, we will contend that even assuming that it was subject to review that the vacating order was not required to be accompanied by findings.
Felix Frankfurter: Is the statute silent on the question of finding or is that --
Robert W. Ginnane: The only thing --
Felix Frankfurter: -- a matter in controversy? Well, don't -- don't let (Inaudible).
Robert W. Ginnane: The only --
Felix Frankfurter: Don't answer yet (Voice Overlap) --
Robert W. Ginnane: Well, the nearest thing there is to set your requirement of the statute is the requirement in the suspension provision on paragraph 7 of Section 15. That if the Commission suspends, it shall give a statement or written statement of its reasons for suspending to the carrier whose rates are suspended, otherwise, the rate provisions of the Act are silent as to reasons or findings.
Felix Frankfurter: Where was that from your point of view satisfied? I'm not arguing, but where was that document which gave the carrier reasons?
Robert W. Ginnane: At the --
Hugo L. Black: Record 86 or 46.
Felix Frankfurter: You have that on page four?
Robert W. Ginnane: Beginning at the bottom of page 5 of the record, paragraph -- beginning about six lines in the bottom of page and contending to the top of page 6.
Felix Frankfurter: And what is the specific provision of the statute?
Robert W. Ginnane: That would be in our brief at page 47 beginning about the fifth line on top of the page, and pending such hearing and the decision thereon, Commission upon filing with such schedule and delivering to the carrier or carriers effected thereby a statement in writing of its reasons for such suspension.
Felix Frankfurter: Now, did the court below say you didn't give reasons or you didn't make findings?
Robert W. Ginnane: The court below said that our order vacating the suspension order must be -- must be accompanied by findings.
Felix Frankfurter: Yes.
Robert W. Ginnane: It based that variously on the Administrative Procedure Act --
Felix Frankfurter: Yes, but it did find --
Robert W. Ginnane: -- and such decisions of this Court as Florida.
Felix Frankfurter: -- findings in the technical sense, I mean if you find anything.
Robert W. Ginnane: Yes.
Felix Frankfurter: All right.
Stanley Reed: Are those findings necessary even though there was no hearing before us?
Felix Frankfurter: We contend that they are not, sir.
Felix Frankfurter: (Inaudible)
Robert W. Ginnane: First of all -- first of all, we will contend --
Felix Frankfurter: (Voice Overlap) --
Robert W. Ginnane: -- that the order was not reviewable. Secondly, assuming reviewability that the order should not have been set aside and that findings were not required.
Earl Warren: Is there any different to the reviewability of the original order suspending and the -- the revoking order?
Robert W. Ginnane: We would think not, although that issue is not before the Court, strictly speaking.
Earl Warren: Yes.
Robert W. Ginnane: Well, I gather it's conceded that the vacation order was not supported by affirmative findings. We would say that the Commission made clear a -- a finding in this sense that upon reconsideration of its suspension order but the mere fact of vacating it. It was in effect saying that it was not sufficiently clear, it was not sufficient -- it wasn't sufficiently convinced that the rates were probably unlawful --
William J. Brennan, Jr.: I know. What I mean --
Robert W. Ginnane: -- to justify interference with the carrier statutory right to initiate its finding.
William J. Brennan, Jr.: But my question was this, Mr. Ginnane. Is there any affirmative finding supporting the vacation?
Robert W. Ginnane: In effect, the Commission said after considering the petition for reconsideration, and the reply is that -- and the replies to those petitions and for a good cause, we vacate our prior part.
William J. Brennan, Jr.: That's all there is.
Robert W. Ginnane: Practically verbatim, sir. First, we contend that the order was not reviewable at all. We submit that the rate suspension power was deliberately entrusted by Congress to the exclusive discretion of the Commission. And starting with the language of the statute itself, paragraph 7 of Section 15, it says that the Commission may suspend rates and that wasn't just an -- an accidental choice of words as between “may” and “shall” because the report of the Senate Committee on interstate commerce in reporting the original Mann-Elkins bill says that the Commission should, in its discretion, be empowered to suspend rates pending investigation. And until the instant case, the lower federal courts had consistently refused to review in the Commission orders suspending rates and in one case in order vacating a prior suspension order.
Speaker: Do you carry that to the point of saying that even there is no judicial review even to determine whether the Commission has been procedurally correct, then there's no power to review the merits of a suspension order? Is the Court also prevented from deciding whether the Commission has complied with its own rules, whatever they may be with the statute, whatever the requirements of the statutes are?
Robert W. Ginnane: I think so, sir.
Speaker: You do.
Robert W. Ginnane: Well --
Speaker: (Voice Overlap) any business looking into this business -- looking into this matter at all?
Robert W. Ginnane: Well, I'm afraid of that word "never." And later, I shall discuss briefly two cases which came up under the federal power and -- and where -- what -- which involved rate suspension matters to be sure, but it went right to the heart of whether the -- the Commission in those cases had authority to act at all. In one case, the issue was whether it had the suspended rates for longer than the period permitted by Congress. I don't challenge that result. What we contend is that here where the Commission is exercising a power which it admittedly has enacting within the statutory limits of that power that Congress intended it to be unreviewable.
Felix Frankfurter: Mr. Ginnane, would it disturb the architecture of your argument if you told us -- if you summarize what the judicial situation is today, the Mann-Elkins Act of 1910? We're now in 1957, that's 47 years, and it comes to me as a great surprise that this is not a separate question. What is the judicial -- here is the balance sheet of the --
Robert W. Ginnane: Certainly.
Felix Frankfurter: -- judicial situation today. On this question, namely, whether it's reviewable, except in the way in which you indicated if they suspend it for two years when the Congress says 90 days because they get suspended for two years, how that gives you anything.
Robert W. Ginnane: To begin with, Your Honor, the question has not been before this Court. There are several cases cited in our brief, three-judge courts prior to this case had refused to -- had refused to review orders denying suspension or vacating prior suspension orders. And they did so specifically on the ground that this rate suspension orders were entrusted entirely to the discretion of the Commission and were not subject to review. Now, following this case, there have been two cases following --
Felix Frankfurter: Did this case -- there has been no court, if I follow you, has entertained a bill like this.
Robert W. Ginnane: That's right. Now, I should --
Felix Frankfurter: Did it go --
Robert W. Ginnane: -- I should to refer --
Felix Frankfurter: -- is there any question of -- did it gone that it's a non-judicially reviewable or that at the state it isn't at the particular state order reviewable? They simply said this is a suspension filed after the Commission and you have to wait until they do something about the tariff intrinsically, is that it?
Robert W. Ginnane: After a hearing. Following the decision in this case, the same Court in the Dixie Carriers case, which the Government has also appealed to this Court, arrived at the same result. And the three-judge court in -- in the Southern District of New York, the Long Island Railroad case also followed at the instant case.
Felix Frankfurter: What was that case? Do you know, can you turn it for us?
Robert W. Ginnane: It's in the Eastern District of New York, the Long Island Railroad Company against United States.
Felix Frankfurter: When was it? Have you got the citation?
Robert W. Ginnane: I don't have an official citation --
Felix Frankfurter: Was there a reason that I don't --
Robert W. Ginnane: -- decided on May 9, 1956.
Felix Frankfurter: Yes.
Robert W. Ginnane: Yes, subsequent to the decision in this case. Then, there had been those two Federal Power Commission cases involving what seemed to us to be entirely -- an entirely different sort of thing, that jurisdiction to suspend it all. And then, there have been three cases decided this past year by the Fifth Circuit under the Natural Gas Act. It was probably a large group of cases under the Natural Gas Act in which this Court denied certiorari a few months ago.
William O. Douglas: Wasn't the dissenter there the writer of the opinion in this field?
Robert W. Ginnane: Yes, sir, Judge Brown of the Fifth Circuit.
William O. Douglas: Judge Brown.
Robert W. Ginnane: Yes.
Felix Frankfurter: Long Island? What's the name of the Long Island case?
Robert W. Ginnane: Long -- Long Island Railroad Company v. United States. We would be glad to -- to --
Felix Frankfurter: I don't find it in your brief, do I? Should I?
Robert W. Ginnane: I don't think it's there.
Felix Frankfurter: Who were the judges? Do you know?
Robert W. Ginnane: The judges were -- District Judges Byers and Bruchhausen with Judge Swan dissenting.
Felix Frankfurter: Well, I don't think he decides (Inaudible) I don't know about these cases. And they rested on this case, do I get that --
Robert W. Ginnane: Yes, they very largely followed this case.
Felix Frankfurter: Well, I don't think if it's not reported, perhaps, you will have copies of it.
Robert W. Ginnane: We will be glad listen to them. It is in 140 F.Supp., but I'm sorry none of us have the page number, 140 F.Supp.
Felix Frankfurter: Thank you very much.
William O. Douglas: (Inaudible) Long Island?
Robert W. Ginnane: Long Island Railroad Company v. United States. Page 823, we finally have it, 140 F.Supp., 823.
William O. Douglas: Thank you.
Robert W. Ginnane: Also, we think it's settled beyond citation that the federal courts will not review preliminary, procedural or interlocutory orders of federal agencies. And it seems to us that the actual discretion in suspending or refusing to suspend the rate or in vacating a prior suspension order is merely preliminary and ancillary to its full and formal investigation and to whether the rates are lawful. And that's emphasized by the fact that in making these suspension decisions, the Commission must act informally or rapidly on the basis of admitted what often turns out to be incomplete information.
Felix Frankfurter: It is the standard rate that an increase in a rate, whether it's utility rates or railroad rate or ordinary in a supreme utility, there are usually ways of protecting the consumer. If you suspend an increase in rate here, there's no way of protecting their carrier, is there?
Robert W. Ginnane: If this is -- let me practice. At -- at the present time --
Felix Frankfurter: If you suspend their desire for an increase, the reasonableness of which may just relatively justify or sustain by the Commission. In the meantime, they're out of pocket or what may be found to be a reasonable rate, isn't that the problem?
Robert W. Ginnane: Correct, sir. But I should give you this by way of background. That at -- that in recent years, the great majority of these rate suspension matters endowed rate decreases. And of course, there is no way of whether the Commission suspends or does not suspend that there's no way it can protect the initiating carrier or the competing carrier against lost in the event the Commission has made a mistake in suspending or not suspending.
Felix Frankfurter: But I don't know why you say that.
Robert W. Ginnane: It's a delicate drastic power.
Felix Frankfurter: Yes.
Robert W. Ginnane: Now, they mentioned in response to Mr. Justice Douglas question, the Court of Appeals for the Fifth Circuit has recently held in the group of cases under the Natural Gas Act that orders of the Federal Power Commission suspending rates are not subject to judicial review. And one of those cases, the Humble Oil & Refining case, in which this Court denied certiorari, the Fifth Circuit characterized this type of order in words which we think fit here better than anything we can say. It said, "The order in question is in no proper sense, a definitive order. It is a mere procedural step taking at the inception of and not upon the completion of the administrative process." A realistic appraise of the order and the function it performs demonstrates that it is interlocutory and that its issuance had but one objective in view to maintain the status quo between the seller and purchaser pending the exercise of the Commission statutory jurisdiction to inquire the lawfulness of the rates. In this discretionary and preliminary character of rate suspension actions, it seems to us, is emphasized by the fact that Congress has provided two full administrative remedies for shippers and carriers who are -- who object to new rates. In this case, the appellee motor carriers could have participated and -- and in fact, they did participate in the Commission's full investigation and hearing of the lawfulness of these new rail rates. Moreover, if the Commission had not instituted an investigation under Section 15, as it did, if it had not done so, then the objective motor carriers or any shippers who wanted to object could have filed a formal complaint with the Commission under Section 13. And the Commission would have been required to undertake a full investigation in hearing into the lawfulness of the rates. And this Court held long ago in United States v. Merchants Association in 243 U.S., that these remedies provided by Sections 13 and 15 are administrative remedies which must be exhausted by shippers and by carriers before they can invoke judicial remedies. As a matter of fact, that will -- that was laid down in that case in a more drastic situation on this. That was a case where involving the long-haul, short-haul provisions of the Act. Intermediate communities and shippers protested. The Commission has granted relief from the Section 4 prohibition against charging more for a long-haul than for a shorter haul. And this Court held that not even the intervening communities and shippers could challenge the Section 4 order. There was no question but that they were effective, but they must exhaust their remedy either under Section 13 or under Section 15 before they could come in to Court. We submit that the cases relied upon by the appellees as supporting their reviewability of suspension actions are easily distinguished. And I'll mention just one for an example. That's the Utah Fuel Company v. Bituminous Coal Commission at 306 of this court's reports. That case on its face involved the claim of injury of a type which as this Court recognized, Congress had not provided any remedy. In contrast here, Congress has provided remedies in Sections 13 and 15 of the Act which this Court, 50 years ago, said it must be exhausted. However, the appellee's most specific reliance is upon the Fourth Circuit's decision in the Atlantic Seaboard Corporation case and the Tenth Circuit's decision, in the Phillips Petroleum v. Federal Power Commission. Now, the Atlantic Seaboard Corporation case involved the issue of whether the Federal Power Commission had suspended rates for longer than the five-month period authorized by the Natural Gas Act. The Phillips case involved the question whether the Federal Power Commission's rate suspension power could be applied to rate increases which resulted from an escalator clause in a contract which was in effect prior to this Court's basic decision in Phillips Petroleum v. State of Wisconsin. And it seems to us that those cases are distinguishable and that they can go right to the question of whether the Commission is -- as to whether agency was acting within its statutory authority, within the statutory jurisdiction, whereas this case involves the exercise of admitted power to suspend. The opinion of the District Court particularly at pages 53 and 55, in the case that it thought that Section 10 of the Administrative Procedure Act, subjected orders such as rate suspension orders to review. We disagree. In our brief, we point out that the review provision of Section 10 of the APA, a purport by the introductory clause accepts so far as statutes preclude judicial review and to agency action is by law committed to agency discretion. We point out that this Court has repeatedly held in a serious of recent cases that this introductory clause -- clauses limit and qualify the other provisions of Section 10. We also point out that Section 10 specifically avoids making it reviewable, the preliminary and procedural interlocutory orders of agencies. Thus, Section 10 (c) provides that such orders shall be directly reviewable by the courts only where Congress so prescribes and Congress has not so required here. And on the last term, this Court noted in the Colorado Interstate Gas case, that the Administrative Procedure Act purports to strengthen them but rather than to weaken the rule that administrative remedies must be exhausted before it resort to judicial remedies. And so we submit that nothing in the law, either in the Administrative Procedure Act or into the whole body of law developed by this Court on -- to reviewability of agency action supports the decision below that the Commission's order vacating a prior suspension order was reviewable.
Felix Frankfurter: Well, suppose it suggested that they have exhausted everything here. The only thing to -- the only thing that's left is the disposition of the merits of the rate of the proposed tariff. What is the -- what law can they do on this question of suspension (Inaudible)
Robert W. Ginnane: Pursue the remedies which Congress has given them under --
Felix Frankfurter: Which is?
Robert W. Ginnane: Participate in the Commission's formal proceeding --
Felix Frankfurter: Under substantive faith.
Robert W. Ginnane: -- during in the law -- into lawfulness of the rates.
Felix Frankfurter: Great. Well, but so far as -- so far as what the Commission has done best far or the -- the impact, the consequence of suspending a rate, they've exhausted all there is on that --
Robert W. Ginnane: That's right, sir.
Felix Frankfurter: -- on that -- in that process and nothing left for that to do except --
Robert W. Ginnane: That's right.
Felix Frankfurter: -- to await a determination and award by -- a report by the Commission on the merits.
Robert W. Ginnane: The same as there's nothing private litigants and -- and -- before the courts can -- can do when judge grants or refuses to grant a temporary restraining order --
Felix Frankfurter: Well, that's --
Robert W. Ginnane: -- to the most extraordinary situations, there is no appeal.
Felix Frankfurter: Maybe so. But I -- I don't think it helps many to say they must exhaust the administrative remedy. They've got an administrative remedy to exhaust on this action (Voice Overlap) --
Robert W. Ginnane: That is quite correct. My colleague, Mr. McDowell, in his portion of our argument will -- will point out that the practical consequences are trying to fit the most limited form of judicial review into the statutory time -- timetable for -- for making the rates and for the exercise of the suspension power. The dilemma has created for all the concerned.
Felix Frankfurter: Mr. -- You come indeed -- probably it did but I didn't get that. The -- when did this litigation begin in the courts?
Robert W. Ginnane: On November 23, the complaint was filed.
Felix Frankfurter: Of -- of 1950?
Robert W. Ginnane: 1955.
Felix Frankfurter: 1955. We're now in -- in March 1957. The disposition of the merits are held up, aren't they?
Robert W. Ginnane: No.
Felix Frankfurter: You -- you go on with the hearing?
Robert W. Ginnane: The -- the Commission continued with the full investigation and hearing.
Felix Frankfurter: And is that on --
Robert W. Ginnane: And -- and quite a few months ago, the rates here involved were sustained as lawful.
Felix Frankfurter: They were?
Robert W. Ginnane: Yes.
Felix Frankfurter: But then, that -- I should think that brings to the very forefront of Mr. Justice Harlan's question. What are we deciding here, an abstract question?
Robert W. Ginnane: No, indeed. We --
Felix Frankfurter: Now, I understand we're deciding here if this goes one way, it will tell the Commission one thing. If it goes beyond that and so far as this litigation is concern, is that question alive?
Robert W. Ginnane: As far as this litigation is concern, the question is alive as we see it.
Felix Frankfurter: All right.
Robert W. Ginnane: The judgment of the District Court was -- was deliberately framed.
Felix Frankfurter: But -- was what?
Robert W. Ginnane: That it was deliberately framed to set aside the Commission's order vacating its prior suspension order ab initio, to restore things as they were as though the vacation order had never been entered. And that as a result, the railroads are -- are under an obligation to collect from their shippers that during the period of some weeks that the new reduced rates were in effect. The difference between the --
Felix Frankfurter: That is --
Robert W. Ginnane: -- former higher charges and the -- the reduced rates which were later filed. So, it's -- what seemed to be far from academic with respect to the railroads whose rates were involved.
Speaker: And as far as these two parties are concerned, what is certainly academic, this is an action by one of the parties, some step -- one of these parties has got vague against the third party.
Robert W. Ginnane: It -- if this gentleman stays in effect.
Speaker: Yes. So far as the party is involved in this litigation is concerned, what seize that answer is the moot in this problem?
Felix Frankfurter: Who would collect what? Just tell me that again.
Robert W. Ginnane: The railroads are obligated to collect from the shippers, from their shippers.
Felix Frankfurter: The railroad --
Robert W. Ginnane: They ship on -- on the reduced rates during the period that they were in effect prior to the judgment of this case. The difference between the -- the former higher rates which were in effect and the lower rate -- and the lower rates which they filed with the Commission and which are the subjects of litigation.
Felix Frankfurter: Is that -- is the Commission an interest in that litigation?
Robert W. Ginnane: No, we haven't -- we --
Felix Frankfurter: Except the general -- the general interest in seeing that proper carriers are charged and faithful.
Robert W. Ginnane: Well -- well, they have -- they have two years. The railroads have two years for which they collect.
Felix Frankfurter: Yes.
Speaker: Those in the railroads decide they don't want to collect them, the Commission compel them?
Robert W. Ginnane: It amount to a rebate.
Felix Frankfurter: A rebate. I -- I was going to say if it brings proceedings against them.
Robert W. Ginnane: And willful rebating is a criminal violation of the Elkins Act.
Speaker: To rebate to take in pursuant to the Commission's own order?
Felix Frankfurter: Which -- which is --
Robert W. Ginnane: Oh, but an order which was set aside (Voice Overlap) --
Felix Frankfurter: (Voice Overlap) --
Robert W. Ginnane: -- ab initio, an order which was set aside ab initio.
Speaker: Yes, by the Court (Voice Overlap) --
Robert W. Ginnane: This order had never been entered.
Speaker: The railroads acted under it and has it had to act under it so long as it -- it stood in effect. Do you think they can be prosecuted for that?
Robert W. Ginnane: They could -- we could not prosecute them just forthwith but if -- if this judgment is sustained by this Court and -- and within a reasonable time, they do not undertake to -- to collect what would amount to undercharges under the judgment here before the Court, I suppose we'll have to look at the Elkins Act.
Felix Frankfurter: Does the statute -- can you tell me this whether the statute for recovery by them -- all it does, actually, as to what time would that run and the time that -- that you fix the -- the proper rate? In other words, I -- I should think you're quite clear speaking for myself that if the railroad has a legal cause of action for rates collectible within two years when they fold their arms and waited and do nothing, that would be a clear violation of the Elkins Act, I should think.
Robert W. Ginnane: At the same time, I would recommend to the Commission that -- that assuming this judgment were affirmed, I would recommend to the Commission to take no action until a railroad has had an opportunity to voluntarily to let themselves.
Felix Frankfurter: Oh, certainly.
Robert W. Ginnane: But assuming reviewability, we still think that the Commission's order of vacating its prior suspension order should not have been set aside on the ground that it lacked findings. The suspension order of September 23 contained the statement which appears in the record at page 45 and at further appearing that upon consideration of the said schedules and protest thereto, there is reason to believe when the Commission didn't say "We find that." There is reason to believe that they would if permitted to become effective result in rates and charges which would be unjust and unreasonable in violation of the Interstate Commerce Act and constitute unfair and destructive competitive practices in contravention of the National Transportation Policy. The later order of November 14, vacating the prior suspension order, contains the following statement which appears at page 47 of the record. It further appearing that consideration has been given to petitions of the respondents requesting vacation of the order suspension and to replies thereto and good cause appearing therefore. Now, the District Court based its conclusion on several -- on several factors. First, it said that the vacating order should have been accompanied by findings so as to facilitate judicial review, so that our reviewing court would understand the reasons for the Commission's action. But it's cited as authority for them, only a group of cases such as this Court's decision in Florida v. United States which stand for the proposition that such findings are required to support a final order made after the receipt of evidence in a hearing. No one of those cases relied upon by the District Court stands for the proposition that preliminary tentative orders such as these suspension actions must be accompanied by findings. And also as we contend that there is no -- there is no judicial review here to be facilitated by findings and -- and the conventional sense of the word. Secondly, the court below held that a requirement of findings was contained in Section 8 (b) of the Administrative Procedure Act, but the finding's requirements of Section 8 (b) of the Administrative Procedure Act applies only to orders issued after a hearing, a formal hearing which evidence is received. And this Court has specifically so held in the American Trucking case in 344 U.S. And since the Commission does not required to hold a hearing before it exercises its suspension powers, then it would seem that Section 8 (b) is finding new requirements can't possibly apply here.
Felix Frankfurter: Well, Mr. Ginnane, how were the parties made aware of the vacation of the original suspension order? Was that just a nice and taken by the Commission of which they were given some notice without any prior information that it was contemplated?
Robert W. Ginnane: Oh, no. What happened after this -- the suspension order was issued on September 23, two weeks later in early November, the railroads filed petitions for reconsideration. Those petitions for reconsideration were served upon -- upon the motor carrier appellees --
William J. Brennan, Jr.: Well, they (Voice Overlap) --
Robert W. Ginnane: -- and -- and they filed their replies.
William J. Brennan, Jr.: They weren't argued to brief, were they?
Robert W. Ginnane: No, there was no oral argument and no briefing in -- in this formal sense. There was petitions for the railroads for reconsideration and written replies by -- by the motor carriers. So, everybody concerned knew that reconsideration is a (Inaudible). Third, the District Court seem to view the statements and the Commission's original suspension order as being so definitive as being so (Inaudible) that it couldn't vacate that suspension order without giving in details, statement and reasons. For example, that -- referring to the suspension order of the District Court -- the District Court said that all parties were entitled to take this for its face value as a deliberate responsible articulate finding that the proposed rates would produce these illegal results. Well, of course, the Commission didn't make any such finding. He said, "On consideration of the documents before us, there is reason to believe." Perhaps, it could be phrased as -- as a finding of probable cause on -- on the basis of speedy consideration. And note that Division 2 had one day, September 23, on which to decide whether to suspend the rates. And that one day and as addition to its original duty -- an addition to its other duties, it decides to suspend. It's on the basis of informal written presentation. These are not deliberate findings that most finding of probable cause. We submit that this -- that the rationale of the District Court overlooks that basic character of the whole suspension process. And turning to Section 15 (7) again, that requires the Commission when it suspends rates to state reasons to the carrier which initiated the rates and whether Commission refuses to suspend rates, it's not required to give reasons and customarily, it does not do so. And we submit that there's no practical difference between an original refusal to suspend and a later order vacating a prior suspension order because the net result is always the same that upon considering the available information and other limitations of time, ought means that the Commission in that is not sufficiently convinced that the rates are unlawful to interfere with the carrier statutory right to initiate rates subject to being set aside after a hearing. This power to suspend rates is a drastic administrative power. Its unwise exercise can impose heavy loses and upon either the initiating carrier or a competing carrier loses which they can in no way recruit. In considering the speed with which the suspension decisions must be made and on the limited informal record, a record untested by rebuttal, we urge that the Commission should be encourage to reconsider such decisions. And that such reconsideration on the basis of further deliberation should not be discouraged or made more difficult by attaching some sort of conclusion to the first -- some -- some form of conclusiveness to the initial decision which in this case had to be made within one day, September 23rd. And we contend --
Felix Frankfurter: Well, that's what -- therefore, the test is with the -- with the suspension order. Can anybody come in and protest the suspension order in this case?
Robert W. Ginnane: Oh, the -- the railroads had initiated the rates.
Felix Frankfurter: Yes.
Robert W. Ginnane: They came piling and to protest the suspension order. But they -- they did that in the form of petition and for reconsideration.
Felix Frankfurter: Yes. But this -- is there in the record here -- and they didn't go to the Court to have -- as there been any -- as there been instances in which suspension orders by the Commission were contested in the proceedings for enjoinment as a good deal?
Robert W. Ginnane: We've -- we've had one case also followed the instant case, The Universal Car Loading case in the Southern District of New York or a -- a carrier filed the complaint seeking review, the Commission order suspending the rate.
Felix Frankfurter: I mean since 1910, the Commission must have been suspending thousands upon thousands of -- of carriers. And then --
Robert W. Ginnane: Oh, yes about 2100 -- well, about 2000 a year.
Felix Frankfurter: Well, that evidently. Now, has the power to suspend on findings no more than this got into the courts at all during that hearing?
Robert W. Ginnane: So far as we note, this is the first such case. Now, I'd like to call attention to a further practical danger of the decision below. As I suggested, these suspension actions are almost intuitive in character. They are made rapidly by rate experts but upon incomplete when sometimes incomplete and always informal records. To the extent that under the decision below, the Commission in deciding whether to suspend or not to suspend or whether to vacate a prior suspension order is required to make detail findings and various elements which go into the lawfulness of rates. It may be forced into unconscious prejudgment, officials going into the lawfulness of rates which I think everyone would agree, it should finally decide only after a hearing in which evidence is received. My colleague, Mr. McDowell can take the rest of the time.
Earl Warren: Mr. McDowell.
William R. McDowell: May it please the Court. I would like to develop briefly with the time alloted some of the questions that might be involved on the mootness issue which Mr. Justice Harlan raised and Mr. Justice Frankfurter has discussed. I think the best way to -- to follow this mootness question is to follow the chronology of the case. The contention of these appellee seemed to be that the question of mootness arises out of the fact that since the suspension order of September the 23rd, 1955 expired by its own terms. On April the 23rd, 1956, some seven months later, that the entire matter then came to a rest and there is nothing further to be decided or there is now not left any justiciable controversy to the exploration of this -- this order. Now, I think that the situation can best be illustrated like this. Following the vacation of the suspension by the Commission on November the 14th, effective as of November the 24th, the rail carriers filed a supplement putting in these reduced rates and they became effective on November the 24th and they were affected -- effective for nine weeks that is until the Court set them aside in their judgment of January the 24th. Now, when the Court set them aside on January the 24th, it did not say "Cancel these rates as of this moment. Leave the rates that were in effect for this intervening nine weeks period in effect." They said, "No. Go back now to November the 24th and the rates that were in effect at that time should have been in effect all during these nine weeks period." The consequence of that, insofar as the railroads are concern, is that we have undercharged the shippers. Since we charged them a lower basis of rate for that nine-week period, then the Court said we should have charged them. Now then, we have got the obligation under the Elkins Act to collect those undercharges if the lower court's decision is correct because a carrier cannot charge any shipper anything other than the published rate. And since the Court says that the only rate that was published in this case was the rates that were in effect prior to the vacation of the suspension. Now, going on one step further, that's the railroad's position. Beginning on January the 24th, the date of the judgment of the trial court in which they said, "Now, go back to November the 24th and put all these -- all rates back into existence. That's the way the situation should be." Then beginning from that time forward, the shippers and carriers have the question as to whether or not from January 24th to the exploration suspension order whether or not they were overcharged because you see the Court has reinstituted the higher rates or reestablished the higher rates that were in existence as of that date. So they have got three months, so what they view as overcharges by the carrier. Now then, with those two issues in the matter, it is not a moot controversy. There is something to be decided here and it's a very same consideration. Those considerations, the very same consideration, that this Court took into consideration in the Southern Pacific case and the -- which is not cited in the appellee's brief and in Southern Pacific Company against ICC at 219 U.S., 433. Now, they cited --
Felix Frankfurter: (Voice Overlap) --
William R. McDowell: -- a case called the Southern Pacific Terminal Company case decided on the same day by this Court but they did not cite the Southern Pacific Company against the ICC 219. Now in that case, the Court said -- this Court said, the contention of mootness is disposed off by the Southern Pacific Terminal Company case. This, they decide. They went on -- this Court went on to say in addition to the considerations expressed in that case, it is to be observed that clearly the suggestion of mootness is without merit in view of the possible liability of reparations to which the railroads might be subjected if the legality of the order were not determined.
Harold Burton: Did everybody agree that after April 26, it's beyond the fact?Is that all settled? That after April 26, that -- that there is no -- no basis for attacking the reduced rates to the --
William R. McDowell: No, sir. No sir, not in the basis for attacking the reduced rates because the Commission entered upon a formal investigation of these rates --
Harold Burton: (Voice Overlap) --
William R. McDowell: -- and upheld hearings.
Harold Burton: In the motor carriers, don't -- they don't claim any right to attack that act after April 26?
William R. McDowell: That is not involved here. I assume they could claim the right to do it but the petition for reconsideration on that investigation by the Commission was denied in November -- on November the 19th, 1956 and they haven't seen fit to attack it yet. But I don't say that I don't assume that they would say they don't have the right even yet may be. Maybe latches would catch them. I don't know.
Harold Burton: If they have a right because you -- you have -- have a live matter to decide.
William R. McDowell: Well, certainly, sir. We think we have a live matter to decide because we are -- as I said, the railroads are placed with undercharges for nine weeks and the duty of collecting, if the lower court's opinion is correct. The shippers and the carriers on the other hand are faced with overcharges for a period of three months, if the lower court's decision is incorrect. Now then --
Felix Frankfurter: Of course, there's another way of dealing with the matter, Mr. McDowell. If -- if this Court finds -- I'm not saying that your line of reasoning as modern force has validity, but if this Court should find that the appeal was moot -- rendered moot by the null finding of the Commission, it would then -- if it vacated that -- what the law -- the District Court did wipe it off the books, then you wouldn't be under this restriction of not collecting an undercharge -- an improper undercharge.
William R. McDowell: Well, that's true, sir. If the Court would vacate what the lower court has done in order to set the record straight, it would not --
Felix Frankfurter: It wouldn't adverse the effect.
William R. McDowell: But we would be back sometime later with the same problem again because this is a continuing proposition that the --
Felix Frankfurter: And the same problem of whether --
William R. McDowell: Whether the order of the Commission was reviewable and whether it has to be supported by fact.
Felix Frankfurter: In fact -- a fact that a case may -- that a question may turn up here again is not a good reason for --
William R. McDowell: Oh, I understand.
Felix Frankfurter: -- yet if the question isn't properly here.
William R. McDowell: I understand that.
Felix Frankfurter: I know that's -- that bothers counselor (Inaudible) I'm trying to find.
William R. McDowell: Now then, if I might go on in limited time, there is -- the further point in this case of the Court intruding into the rate making function, the lower court's intrusion into that function by setting aside rates which were lawfully in effect and reestablishing rates which had been cancelled. Now, I briefly touch on it. As we pointed out, the challenged order of November 14th vacated the suspension as of November 24th. On that day, these reduced rates went into effect and were in effect until voided by lower court's opinion in January. In the complaint filed in this case by the appellees, we find this statement, once a schedule becomes effective, there is considerable doubt whether even a subsequent setting aside of the Commission's order could in law have the effect of cancelling the schedules in effect. Now, we have agreed with that contention ever since we have been proceeding in this case. We think that is a sound contention. It is a contention that was raised by the appellees in order to prevail upon the lower court to grant him a temporary restraining order which he denied. The Commission's power to set aside rates, which is touched on by Mr. Ginnane which are already in effect, is limited by these restrictions of Section 15 including the requirements of a full hearing. Now, to compel, as this lower court would do, the Commission to take such action without a full hearing would be to telling the Commission to disregard their statutory limitations and proceed as the Court direct. Now then, the grant of power to the Commission to suspend rates prior to their effective date was itself innovation or radical departure by the Mann-Elkins Act. It represented as Mr. Ginnane has already stated an exception to this traditional right of the carriers to initiate their -- all rates. But the effect of this lower court's decision is to suspend rates after they have gone into effect but prior to a full hearing which the Commission is not even empowered by the Act to do. If the Commission's orders, when it gets into a question of reasonableness of rates, other than on the reparation issue, they do not cancel rates retroactively. They order them cancel if they find them unreasonable and unjust prospectively but not retroactively. But this Court has gone one step further and ordered them cancelled retroactively before April hearing. Now, when they get into a situation of that nature, they are actually in the field of rate making because they are establishing rates which the Commission has not established, which the carriers have not established and they are actually putting those rates into the book entirely contrary to any authority even resting with the Interstate Commerce Commission. I believe that my time is up. We submit --
Hugo L. Black: How had the rates been fixed that you suspend that you cut down and produced?
William R. McDowell: How had they had been fixed?
Hugo L. Black: Yes, how had they originally had been fixed?
William R. McDowell: They had been fixed by the publication of tariff under Section 6 (3) of the Interstate Commerce Act published on statutory notice and allowed to go into effect because they were not suspended by the Interstate Commerce Commission.
Hugo L. Black: Had they ever been challenged?
William R. McDowell: No, sir.As far as I know, the rates that were in effect prior to this reduction had not been challenged.
Hugo L. Black: How long --
William R. McDowell: There may have been a request for a protest filed against them but it wasn't successful. Now, I don't --
Hugo L. Black: How long had they been in effect?
William R. McDowell: They had been in effect since the early report on 1954.
Felix Frankfurter: This is a typical case that the carriers are trying to meet modal competition.
William R. McDowell: Actually, Mr. Justice Frankfurter, it is not. The -- the motivating factor behind this case was large competition.
Felix Frankfurter: Barge company holds --
William R. McDowell: The United States -- Rubber Company had developed a rubber container for the shipping of carbon black.
Felix Frankfurter: Well, any -- anyhow, there's a competition of a rival carrier and -- and the reduction of rate under the -- under the 1920 Act.
William R. McDowell: Right, sir.
Felix Frankfurter: That's what they say.
Hugo L. Black: Did they have the same power you do? (Voice Overlap) --
William R. McDowell: To initiate rates, sir?
Hugo L. Black: Did -- did they have the same power you do to reduce your rates than --
William R. McDowell: Yes, sir. They have the same power we do, of course, subject to the control of the regulatory agency.
Hugo L. Black: Well, subject to the --
William R. McDowell: But --
Hugo L. Black: -- same control here if they had put their rates in effect.
William R. McDowell: You're speaking with the boards line, sir?
Hugo L. Black: Yes, or whoever is you're competing with.
William R. McDowell: Yes, sir.
Felix Frankfurter: They have to increase them, wouldn't they?
Hugo L. Black: Yes, they would -- they might --
William R. McDowell: We have the same proceeding before the ICC if that's what you mean.
William J. Brennan, Jr.: Or was it -- there is something about $1.53 rate being frozen and I recalled something like that in the (Voice Overlap) --
William R. McDowell: Yes, sir. I wish I had time to develop it for you and if you bear with me, that illustrates the inappropriateness of a trial court getting into these matters. The truck line rates had been suspended by the Commission but involved in that case was whether or not they were compensatory which is the first test of a rate, involved in that case were certain other factors. What the truck lines would -- been doing was trying to establish on a 28,000 pound minimum, the same level of rates that the railroads published on a 65,000 pound minimum. And those were factors and considerations which the Commission had first been confronted with and they wanted the right to look at.
William J. Brennan, Jr.: Well, do I understand that (Voice Overlap) --
William R. McDowell: Now, the factors were entirely different between the railroad case and the motor carrier case.
William J. Brennan, Jr.: Oh, but do I correctly understand that the motor carriers must charge at a rate not less then $1.53 100 weight whereas the new rail rates are $1.33?
William R. McDowell: Well, since that time, their motor carriers have reduced their rates and I think the figure you are mentioning is from an origin in the Panhandle Texas to Akron, Ohio and I believe their rates on 100 pounds is 1.4785 and ours is now 1.33.
William J. Brennan, Jr.: I see.
William R. McDowell: Again --
Hugo L. Black: Did they try --
William R. McDowell: -- Justice --
Hugo L. Black: -- did they try to reduce that or change that?
William R. McDowell: They have.
Hugo L. Black: That at -- after you made your change, did they try to change that?
William R. McDowell: They had a change pending at the time we made our change.
Hugo L. Black: Did this Commission grant them the right to change --
William R. McDowell: After a full investigation, yes, sir. It was effective on December the 14th I believe --
Hugo L. Black: But what about --
William R. McDowell: -- just two days after the hearing in this case.
Hugo L. Black: What about the suspension? Did the --
William R. McDowell: They did -- they suspended their rates on our protest.
Hugo L. Black: Who did?
William R. McDowell: The ICC --
Hugo L. Black: The ICC.
William R. McDowell: -- back in 1954 because as I mentioned to him, there were certain factors and considerations which we call to their attention and they ordered the right to look at it. They involved making rates on much lower minimums than the real carriers that made these rates applicable.
Felix Frankfurter: How long did that suspension lies until they made a determination on validity of the rates would be down?
William R. McDowell: Well, it lasted, of course, for seven months under -- under --
Felix Frankfurter: Yes.
William R. McDowell: -- the Act but it was voluntarily extended until December --
Felix Frankfurter: I didn't mean your rate. I mean the one that -- that you (Voice Overlap) --
William R. McDowell: I'm talking about the motor carrier. I don't know the beginning date but the Commission finally decided the case, that is the reasonableness of this case, on December the 14th, 1955. Now, I think they had been suspended since -- probably around April or May of 1954. And please don't --
Felix Frankfurter: I understand.
William R. McDowell: -- hang me on that particular date around in that time.
Felix Frankfurter: I'm just trying to see -- that's the kind of a time spent that is normal in this situation, isn't Mr. McDowell?
William R. McDowell: If the rate is once suspended, yes.
Felix Frankfurter: I mean that's the kind of a normal time before it gets around to determination on the reasonableness.
William R. McDowell: It could be when there are innovations.
Felix Frankfurter: Yes.
William R. McDowell: I'll put it that way, if it's not. If there are no innovations in the case, then they can decide it much faster.
Hugo L. Black: What were the rate relationships during that period of time due to the two orders of the Commission? Will you let the charge more or less --
William R. McDowell: Well, beginning in 1954 as the appellee's brief will show, using again this representative rate from Texas Panhandle to Akron, Ohio, their rates were 3 cents lower than our in 1954. Beginning in 1954, we put a rate in of $1.4785 which made our rate 5.15 cents lower than theirs.
Hugo L. Black: Is that the one that was dissented?
William R. McDowell: No, sir. Then we came along in order to meet some barge competition put in a rate of 133 per 100 pounds for that the same representative origin or destination.
Hugo L. Black: What were the barge rates at that time?
William R. McDowell: Sir?
Hugo L. Black: What were the barge rates at that time?
William R. McDowell: They were much lower than that, sir, on -- on 100 pound basis -- on a 100 pound basis from the areas around the Mississippi up to --
Hugo L. Black: I'm trying to find out just what's the cause of this argument here in relationship with the rates used the Commission's order? Did you get an advantage or the other side gets an advantage? What does it claim?
William R. McDowell: [Laughs]. He claims we got an advantage, sir.
Hugo L. Black: Because you --
William R. McDowell: Because --
Hugo L. Black: -- you cut down --
William R. McDowell: -- his rates were suspended and ours weren't.
Hugo L. Black: No, you -- would that leave you free to cut under him, under them?
William R. McDowell: Not any further. The only rate was -- the rates were involved were the ones that were not suspended. In other words, we didn't go back and asked to put in another scale of rates to cut further. But he says, his were suspended and ours weren't and we have the advantage during this interim.
Earl Warren: We'll recess.